772 F.2d 907
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
TERRANCE HERRING; TYRONE R. JOHNSON, WILLIAM E. JOHNSON;INDIVIDUALLY AND ON BEHALF OF THEMSELVES ANDPERSONS SIMILARLY SITUATED,PLAINTIFFS-APPELLANTS (83-3303/4/40).v.REPUBLIC STEEL CORPORATION UNION DRAWN DIVISION; REPUBLICSTEEL CORPORATION; DEFENDANT-APPELLANT (83-3439),UNITED STEEL WORKERS LOCAL NO. 1566; AND UNITED STEELWORKERSOF AMERICA, AFL-CIO-CLC, DEFENDANTS-APPELLEES,(83-3303/4/40).

NOS. 83-3303, 83-3304, 83-3439, 83-3440
United States Court of Appeals, Sixth Circuit.
8/16/85
N.D.Ohio
AFFIRMED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO
BEFORE:  KENNEDY, JONES and MILLBURN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record herein and after oral argument, the judgment of the district court is AFFIRMED for the reasons stated in the entered opinion of the district court.